Same Case — Or a Re-hearing.
Upon a careful re-examination of the facts of this case, we have come to the same conclusion, that it was shown affirmatively that the slave in question was diseased at the date of the sale from the defendant to the plaintiff, whilst the evidence did not establish the unsoundness of this slave at the date of the sale from the warrantor to the defendant.
The defendant, in his answer, averred that when he sold the slave, she was perfectly sound; but" that, if such was not the case, he was not aware of the fact, and the slave must have been unsound at the date of his own purchase. There is an apparent inconsistency in these allegations; but, in point of fact, there is none. A party may be in good faith in alleging his belief as to the non-existence of a redhibitory disease; but, should it turn out that he was mistaken, there can bo no impn-opriety in his attempt to trace the origin of the disease to a period anterior to his ownership.
*614In the case at bar we are satisfied that the evidence does not show that state of facts, which would justify the defendant’s recourse against his warrantor.
It is, therefore, ordered and decreed, that the judgment of this court remain undisturbed.